Supreme Court of the United States
                              Office of the Clerk
                       Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court

                                 December 14, 2015                  (202)479-3011


  Clerk
  Court of Criminal Appeals of Texas
  P.O. Box 12308
  Capitol Station
 Austin, TX 78711



          Re:   Michael Paul Ralston
                v. Texas
                No. 14-9869
                (Your No. WR-58,642-06)



  Dear Clerk:


          The Court today entered the following order in the above-entitled case:

          The petition for rehearing is denied.




                                           Sincerely,


COURToTSTaPPEALS                            g^/ ^. ^{^
                                           Scott S. Harris, Clerk
          DEC 212015


     Abel Acosta, Clerk